NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-1820
                                       __________

                             CATHERINE P. FERNANDEZ,
                                               Appellant

                                             v.


                        BOARD OF PEMBERTON TOWNSHIP;
                            PEMBERTON TOWNSHIP H.S.
                       ____________________________________

                     On Appeal from the United States District Court
                              for the District of New Jersey
                         (D.C. Civil Action No. 1-20-cv-08600)
                       District Judge: Honorable Renée M. Bumb
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                 September 23, 2021
             Before: MCKEE, SHWARTZ, and RESTREPO, Circuit Judges

                           (Opinion filed: December 16, 2021)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM



*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Catherine Fernandez appeals from an order of the United States District Court for

the District of New Jersey, which dismissed her complaint for failure to state a claim

upon which relief could be granted. We will affirm the District Court’s judgment.

       Fernandez filed a complaint in July 2020, alleging that the Board of Education of

Pemberton Township and the Pemberton Township High School discriminated and

retaliated against her from September 2005 to 2018, when Fernandez’s daughter was a

student at Pemberton High School. Dkt. #1. The District Court noted that her claims

appeared to be time-barred, as the complaint was filed more than two years after

Fernandez’ daughter graduated in June 2018. Order, Dkt. #2. The District Court also

noted that the complaint failed to comply with Rule 8(a)(2) of the Federal Rules of Civil

Procedure, which requires a “short and plain statement of the claims” asserted. Id. The

Court gave Fernandez 30 days to amend the complaint, and later granted her additional

time to file an amended complaint. Dkt. #5.

       Fernandez’s amended complaint raised federal civil rights claims of discrimination

and retaliation and state law claims against the defendants. Fernandez stated that the

complaint was based on incidents that “happened from 2005 to 2020,” but the complaint

only mentions dates past 2018 in four places: (1) “The defendants hired a lawyer to

express their disregard to the plaintiff until 2020,” Dkt. #7 at 51; (2) “The plaintiff

engaged in a protected activity to intervene to protect her child by reporting injuries,

sexual assault, sexual harassment, and disability harassment against her child from 2005-

                                              2
2020,” id. at 58; (3) “The plaintiff’s disabled child graduated in 2018; however, the

defendants engaged in disregard to the plaintiff through the defendant’s lawyer until

2020,” id.; and (4) “They used an attorney until February 2020 to continue to cause the

plaintiff distress. Where the plaintiff learned in February 2020 the extent her disabled

child’s demoralization and low self-esteem from the defendant’s many years of deliberate

indifference,” which caused Fernandez to have “thoughts of suicide for failing to protect

her disabled child from the defendants,” id. at 60.

       The District Court determined that Fernandez’s claims were time-barred and that

equitable tolling of the period of limitations was not warranted. Opinion, Dkt. #12 at 3-4.

The District Court also concluded that the amended complaint did not meet the

requirements of Fed. R. Civ. P. 8, as the complaint consisted largely of legal conclusions

that were not connected to any conduct by the defendants. Dkt. #12 at 5-6. The District

Court dismissed the amended complaint with prejudice for failure to state a claim. Id. at

6. The Court also determined that because the claims were time-barred, further leave to

amend would be futile. Id. Fernandez timely appealed.1

       We have jurisdiction under 28 U.S.C. § 1291. Our review of the District Court’s

sua sponte dismissal of the amended complaint under 28 U.S.C. § 1915(e)(2)(B) is



1
  Fernandez also filed a motion for reconsideration in the District Court. We lack
jurisdiction to review the District Court’s denial of that motion, as Fernandez did not
appeal from that order. See Fed. R. App. 4(a)(4)(B)(ii).

                                             3
plenary. See Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). “We may affirm a

district court for any reason supported by the record.” Brightwell v. Lehman, 637 F.3d

187, 191 (3d Cir. 2011).

       We agree with the District Court that Fernandez’s constitutional claims and state

law claims are all governed by a two-year statute of limitations. See Dique v. New Jersey

State Police, 603 F.3d 181, 185 (3d Cir. 2010); Save Camden Public Sch. v. Camden City

Bd. of Educ., 186 A.3d 304, 309 (N.J. Super. Ct. App. Div. Apr. 2018).

       Fernandez argues that the District Court erred in dismissing her suit as untimely

mainly for two reasons.2 First, she argues that the District Court should have applied

equitable tolling to the two-year period of limitations. But we agree with the District

Court that even if Fernandez were having some mental health difficulties during the

limitations period, they did not prevent her from making filings in her daughter’s federal

lawsuit during that period. Second, she argues that the District Court should have applied

a six-year period of limitations that applies to breach-of-contract claims. But even if



2
  To the extent that Fernandez argues that any incidents occurred within the period of
limitations, or that some type of continuing violation doctrine should apply to render her
claims timely, we disagree. Fernandez’s vague allegations that the defendants used an
attorney in 2020, or that she discovered the extent of her daughter’s emotional damage
within the period of limitations, cannot state a claim for relief. See Ashcroft v. Iqbal, 556
U.S. 662, 678 (2009) (“A claim has facial plausibility when the plaintiff pleads factual
content that allows the court to draw the reasonable inference that the defendant is liable
for the misconduct alleged.”); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)
(explaining that a plaintiff’s complaint must contain more than “labels and conclusions”).

                                              4
Fernandez had pleaded a valid, timely, breach-of-contract claim in her amended

complaint (she did not),3 such a claim would arise under state law. Because the only

claims over which the District Court had original jurisdiction—that is, her federal

claims—were time-barred, the District Court could properly decline to exercise

supplemental jurisdiction over any state law claims that might be timely. See 28 U.S.C. §

1367(c)(3).

         We also agree with the District Court that even if the claims were timely,

Fernandez’s amended complaint did not state a claim upon which relief could be granted.

Fernandez did not make any plausible claims that the defendants discriminated against

her or retaliated against her. Fernandez’ amended complaint explained the emotional

distress that she felt because of the way she believed the school treated her and her

daughter. But no allegations support her conclusory statements that the defendants

discriminated against her because of a protected ground or retaliated against her in some

way prohibited by the Constitution or federal statutes. See Iqbal, 556 U.S. at 678-80.4

         For these reasons, we will affirm the District Court’s judgment.5


3
 Fernandez’s conclusory statement that “[t]he defendants breached a Parent-Student-
School agreement” is not sufficient to state a claim. See Twombly, 550 U.S. at 555.
4
 Fernandez also challenges the District Court’s order denying her motion for
appointment of counsel. Because her claims are all time-barred, the District Court did
not abuse its discretion in denying her motion. See Tabron v. Grace, 6 F.3d 147, 153,
155 (3d Cir. 1993).
5
    Fernandez has filed a motion to extend the time to file a reply brief, App. Dkt. #15, and
                                               5
a motion for appointment of pro bono counsel, App. Dkt. #16. Appointment of counsel is
not warranted, as her claims are time-barred. See Tabron, 6 F.3d at 153. And because
she seeks an extension of time in order for appointed counsel to file a reply brief, we
deny that motion, too.


                                          6